Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Juric et al. (US Patent no. 6,113,756) in view of Sum (US Patent Application Publication no. 2019/0271092).
Regarding claim 1, Juric discloses a cathode assembly for an electrolytic cell (col. 1, lines 4-7) comprising: 
a. a cathode block (30; figures 9-10; col. 11, lines 63-65) having a first surface (bottom surface in contact with collector bars 32, 33), at least one sealing groove/channel (31; col. 12, lines 5-7) opening onto the first surface (bottom surface; figure 9), and a plurality of electrical contact plugs/inserts (39) being mounted in electrical contact with the first/bottom surface (as shown in figure 9) of the cathode block (30; col. 12, lines 18-31); 
 	b. at least one current supply plate/collector plate in electrical contact with at least one of the electrical contact plugs (the collector plate comprised four strips 34-37 in direct contact with the contact plugs/inserts (39; figure 9; col. 12, lines 9-17), and which is intended to be connected to at least one unit for connection to an electric current source (col. 12, lines 35-51);
 	c. at least one current supply bar (32, 33; col. 12, lines 32-34) sealed within the at least one sealing groove/channel (31) and fastened to at least one current supply plate (figures 9-10 show the collector bar 32,33 sealed within the channel 31 and fastened to the collector plate comprising four strips 34-37; col. 11, line 63 to col. 12, line 31).
Juric fails to teach wherein the current supply plate and the current supply bar have the same coefficient of thermal expansion to prevent formation of cracks in the cathode when the cathode assembly is heated at a use temperature.
 Sum teaches a cathode assembly for an electrolysis cell comprising a current collector system having a collector bar and a plate secured together to provide support to the current conductor system. The plate and the bar facing each other are made of the same material, i.e. copper or steel, in order to facilitate the connection to either the current collector system or an external bus bar system (paragraphs 29-31). Furthermore, the same material ensures ease of joining, good bonding and similar electrical conductivity, avoids corrosion arising from different electrochemical potential between dissimilar materials in the presence of any electrolyte, e.g. moisture, and avoids interdiffusion of different materials which would alter the local chemical composition and microstructure and therefore the physical properties such as mechanical and electrical behavior (paragraph 30). 
It would have been obvious to one having ordinary skill in the art at the time of filing to use a current supply plate and a current supply bar having the same coefficient of thermal expansion, i.e. selecting the same material for the plate and the bar, in the device of Juric because as taught by Sum, using the same material ensures ease of joining, good bonding and similar electrical conductivity, avoids corrosion arising from different electrochemical potential between dissimilar materials in the presence of any electrolyte, e.g. moisture, and avoids interdiffusion of different materials which would alter the local chemical composition and microstructure and therefore the physical properties such as mechanical and electrical behavior.
 	Regarding claim 2, Juric further teaches wherein the sealing of the current supply bar (32, 33) within the sealing groove (31) of the cathode block (30) consists of a sealing with cast iron (col. 2, lines 59-62; col. 3, lines 32-35).
	Regarding claim 3, Sum discloses wherein the sealing of the current supply bar within the sealing groove of the cathode block consists of a sealing with a sealing paste (paragraphs 7, 24).
 	Regarding claim 4, the plurality of electrical contact plugs (39) of Juric are in the form of a cylinder/rods comprising a deformation groove (the inserts can be shaped in a form of a hook to facilitate differential movement between the carbon block and the collector plate; col. 11, lines 18-21; figure 9). 
 	Regarding claim 8, the cathode block (30) of Juric is constituted by a mixture of anthracite and graphite (col. 11, lines 63-64).
	Regarding claim 10, Juric discloses an electrolytic cell for the production of a metal (abstract), comprising:
a. an external envelope made of steel (abstract – outer steel shell; col. 3, lines 60-62);
b. a layer of an insulating material adjacent to the external envelope/outer shell (col. 3, lines 60-63);
c, a carbonaceous layer covering the layer of insulating material and protecting the layer of insulating material from an electrolytic bath intended to be contained in the electrolytic cell (col. 3, lines 63-67); and
 	d. a cathode assembly for an electrolytic cell (col. 1, lines 4-7) comprising: 
a cathode block (30; figures 9-10; col. 11, lines 63-65) having a first surface (bottom surface in contact with collector bars 32, 33), at least one sealing groove/channel (31; col. 12, lines 5-7) opening onto the first surface (bottom surface; figure 9), and a plurality of electrical contact plugs/inserts (39) being mounted in electrical contact with the first/bottom surface (as shown in figure 9) of the cathode block (30; col. 12, lines 18-31); 
 	at least one current supply plate/collector plate in electrical contact with at least one of the electrical contact plugs (the collector plate comprised four strips 34-37 in direct contact with the contact plugs/inserts (39; figure 9; col. 12, lines 9-17), and which is intended to be connected to at least one unit for connection to an electric current source (col. 12, lines 35-51);
 	at least one current supply bar (32, 33; col. 12, lines 32-34) sealed within the at least one sealing groove/channel (31) and fastened to at least one current supply plate (figures 9-10 show the collector bar 32,33 sealed within the channel 31 and fastened to the collector plate comprising four strips 34-37; col. 11, line 63 to col. 12, line 31).
Juric fails to teach wherein the current supply plate and the current supply bar have the same coefficient of thermal expansion to prevent formation of cracks in the cathode when the cathode assembly is heated at a use temperature.
 Sum teaches a cathode assembly for an electrolysis cell comprising a current collector system having a collector bar and a plate secured together to provide support to the current conductor system. The plate and the bar facing each other are made of the same material, i.e. copper or steel, in order to facilitate the connection to either the current collector system or an external bus bar system (paragraphs 29-31). Furthermore, the same material ensures ease of joining, good bonding and similar electrical conductivity, avoids corrosion arising from different electrochemical potential between dissimilar materials in the presence of any electrolyte, e.g. moisture, and avoids interdiffusion of different materials which would alter the local chemical composition and microstructure and therefore the physical properties such as mechanical and electrical behavior (paragraph 30). 
It would have been obvious to one having ordinary skill in the art at the time of filing to use a current supply plate and a current supply bar having the same coefficient of thermal expansion, i.e. selecting the same material for the plate and the bar, in the device of Juric because as taught by Sum, using the same material ensures ease of joining, good bonding and similar electrical conductivity, avoids corrosion arising from different electrochemical potential between dissimilar materials in the presence of any electrolyte, e.g. moisture, and avoids interdiffusion of different materials which would alter the local chemical composition and microstructure and therefore the physical properties such as mechanical and electrical behavior.
Regarding claim 11, the plurality of electrical contact plugs (39) of Juric are in the form of a cylinder/rods comprising a deformation groove (the inserts can be shaped in a form of a hook to facilitate differential movement between the carbon block and the collector plate; col. 11, lines 18-21; figure 9).
Regarding claim 17, the plurality of electrical contact plugs (39) of Juric are in the form of a cylinder/rods comprising a deformation groove (the inserts can be shaped in a form of a hook to facilitate differential movement between the carbon block and the collector plate; col. 11, lines 18-21; figure 9).

Claims 5-7, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Juric et al. (US Patent no. 6,113,756), as applied to claim 1 above, and further in view of Bruch (DE 102010041082).
Regarding claims 5, 12, Juric teaches all of the features discussed above but fails to disclose wherein the plurality of electrical contact plugs include twisted wires bundles.
 Bruch discloses a cathode assembly for an electrolysis cell comprising a plurality of contact plugs/pins (1f) that can be made of any shape, i.e. threaded pins or zig zag shape, among others, in order to enhance the homogeneity of the current density (paragraphs 41, 43, 44). It would have been obvious to one having ordinary skill in the art at the time of filing to select the desired shape of contact plugs in the device of Juric, because as taught by Bruch, any shape of pins, i.e. threaded, zig zag or twisted, can be chosen in order to enhance the homogeneity of the current density of the device. 
Regarding claims 6, 13, the plurality of electrical contact plugs/pins of Bruch are made of graphite, which is well-known in the art to be a highly anisotropic material (paragraphs 24, 51).
Regarding claims 7, 14, Bruch further teaches that the plurality of electrical pins (1f) can be made of any desired shape and material (different materials will have different elastic strengths) in order to improve homogeneity of the current density of the device (paragraphs 41, 43-44).
	Regarding claim 15, the cathode block (30) of Juric is constituted by a mixture of anthracite and graphite (col. 11, lines 63-64).
Regarding claims 9, 16, the number of the plurality of electrical contact plugs per square meter of Bruch is comprised between 4 to 100 (claim 9). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juric in view of Hiltmann as applied to claim 17 above, and further in view of Bruch (DE 102010041082).
 Regarding claim 18, the modified Juric teaches all of the features discussed above but fails to disclose wherein the plurality of electrical contact plugs include twisted wires bundles.
 Bruch discloses a cathode assembly for an electrolysis cell comprising a plurality of contact plugs/pins (1f) that can be made of any shape, i.e. threaded pins or zig zag shape, among others, in order to enhance the homogeneity of the current density (paragraphs 41, 43, 44). It would have been obvious to one having ordinary skill in the art at the time of filing to select the desired shape of contact plugs in the device of the modified Juric, because as taught by Bruch, any shape of pins, i.e. threaded, zig zag or twisted, can be chosen in order to enhance the homogeneity of the current density of the device. 
Regarding claim 19, the plurality of electrical contact plugs/pins of Bruch are made of graphite, which is well-known in the art to be a highly anisotropic material (paragraphs 24, 51).
Regarding claim 20, Bruch further teaches that the plurality of electrical pins (1f) can be made of any desired shape and material (different materials will have different elastic strengths) in order to improve homogeneity of the current density of the device (paragraphs 41, 43-44).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Juric fails to teach wherein the current supply plate and the current supply bar have the same coefficient of thermal expansion to prevent formation of cracks in the cathode when the cathode assembly is heated at a use temperature, as amended. Therefore, after further search and consideration, a new ground of rejection has been presented in view of Sum et al.
In view of applicant’s amendment to claim 1, the previous rejection under 35 USC 112, second paragraph, has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794